UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6638


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CALVIN FONVILLE, a/k/a Cal,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, District Judge. (2:95-cr-00049-RBS-3)


Submitted: July 18, 2019                                          Decided: July 23, 2019


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Fonville, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Calvin Fonville appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(B) (2012) motion for a sentence reduction pursuant to Section 404 of the

First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. United States v. Fonville, No. 2:95-cr-00049-RBS-3 (E.D. Va. Mar. 13,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2